t c summary opinion united_states tax_court dawn e giles petitioner v commissioner of internal revenue respondent docket no 11105-03s filed date dawn e giles pro_se frank w louis for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined that petitioner was not eligible for sec_6015 relief from joint_and_several_liability for and after a concession by respondent as to petitioner’s entitlement to sec_6015 relief for the issue for decision is whether petitioner also is entitled to sec_6015 relief from joint_and_several_liability for some of the facts in this case have been stipulated and are so found petitioner resided in east greenwich rhode island at the time she filed her petition petitioner separated from her husband david giles mr giles in their divorce was final in for petitioner and mr giles jointly filed a form_1040 u s individual_income_tax_return mr giles was an insurance adjuster and petitioner was a marketing director on their form_1040 petitioner and mr giles reported dollar_figure rounded in wage income the forms w-2 wage and tax statement attached to the form_1040 reflected income of dollar_figure for mr giles and dollar_figure for petitioner petitioner’s actual income for was dollar_figure as shown on the two forms w-2 issued by her employer this dollar_figure omission of petitioner’s income shown on one of the forms w-2 gave rise to the tax_liability for on date respondent issued to petitioner and mr giles a notice_of_deficiency for taxable_year respondent determined a deficiency for of dollar_figure and an accuracy-related_penalty of dollar_figure thereafter pursuant to their divorce decree petitioner and mr giles agreed that they will share their federal and state tax_liabilities in the same ratio as their respective incomes contributed to their gross_income on date petitioner submitted a form_8857 request for innocent spouse relief and separation of liability and equitable relief to respondent on date respondent denied petitioner’s request for innocent spouse relief on date respondent issued to petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination in the notice_of_determination respondent determined that petitioner was ineligible for relief under sec_6015 c and f in her petition and amended petition petitioner contends that mr giles filed their joint tax_return for which contained errors and that mr giles signed petitioner’s name on the return sec_6013 provides that spouses filing a joint federal_income_tax return are jointly and severally liable for the tax due sec_6015 prescribes the procedures under which an individual who has made a joint_return may seek relief from joint_and_several_liability an individual may seek relief under sec_6015 c or f we first address whether petitioner is eligible for relief under sec_6015 sec_6015 generally provides relief for an individual from joint liability for an understatement_of_tax if specific requirements are met relevant is sec_6015 which requires that the other individual filing the joint_return establishes that in signing the return he or she did not know or had no reason to know that there was such understatement sec_6015 provides apportionment of relief to an individual who would be entitled to relief but for sec_6015 if the individual did not know and had no reason to know the extent of such understatement petitioner stated that mr giles prepared and filed their joint tax_return for petitioner also stated that she received two separate forms w-2 from her employer for and that without her knowledge mr giles failed to include the income from one of the forms w-2 on their tax_return petitioner claims that mr giles accepted responsibility for the omission of petitioner’s income and that mr giles assured her that in petitioner’s words he would take care of it in her date written response to respondent’s request for information about the tax_return petitioner conceded that i acknowledge signing the returns myself and not giving actual work and numbers any close scrutiny in her request for innocent spouse relief petitioner stated that i signed the return without checking it for accuracy yet in her petition and amended petition petitioner contended that mr giles had signed her name on the tax_return at trial petitioner stated that the spouse’s signature on the return was not hers petitioner later stated that she could not remember whether or not she had signed the tax_return petitioner further stated that she did not examine the tax_return before it was filed petitioner’s statements regarding whether or not she signed the return were inconsistent it was not until she filed her petition on date that petitioner claimed that she did not sign the tax_return the only consistency in petitioner’s statements as to the tax_return was that she did not review the return prior to its filing on this record we find that petitioner signed the joint tax_return on these facts we conclude that petitioner knew or had reason to know about the understatement_of_tax and the extent of such understatement accordingly we sustain respondent’s determination as to petitioner’s ineligibility for relief under sec_6015 we next address whether petitioner is eligible for relief under sec_6015 sec_6015 provides for allocation of tax_liability between the joint filers petitioner received two forms w-2 for taxable_year one of which was omitted from the tax_return thus the deficiency for taxable_year arose from the omission of petitioner’s income on these facts we conclude that any allocation of tax_liability would be to petitioner accordingly we sustain respondent’s determination that petitioner is ineligible for relief under sec_6015 finally we address whether petitioner is eligible for relief under sec_6015 sec_6015 provides for equitable relief at the secretary’s discretion if relief under sec_6015 and c is not available thus we review respondent’s denial of equitable relief under an abuse_of_discretion standard 114_tc_276 petitioner bears the burden of proving that respondent abused his discretion in denying equitable relief under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir revproc_2000_15 2000_1_cb_447 describes the procedures for determining eligibility for equitable relief under sec_6015 revproc_2000_15 supra applies to requests for equitable relief with respect to any liability for tax arising on or before date that was unpaid on that date revproc_2000_15 sec_3 c b pincite revproc_2000_15 sec_4 c b pincite lists the threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 we find that petitioner has satisfied the threshold conditions revproc_2000_15 sec_4 c b pincite lists the circumstances under which equitable relief will ordinarily be granted revproc_2000_15 sec_4 b provides that relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse the unpaid liability for taxable_year arose from the omission of petitioner’s income thus petitioner does not qualify for equitable relief under sec_4 revproc_2000_15 sec_4 c b pincite in relevant part provides a nonexhaustive list of positive and negative factors for determining whether to grant equitable relief to a requesting spouse who does not qualify for relief under sec_4 we find that the factors overwhelmingly weigh against relief first the unpaid liability arose from an omission_of_income attributable to petitioner attribution to the nonrequesting spouse weighs in favor of relief and attribution to the requesting spouse weighs against relief revproc_2000_15 sec_4 f a c b pincite second petitioner admitted that she did not review the joint_return prior to filing thus petitioner knew or had reason to know of the omission of her income revproc_2000_15 sec_4 d b c b pincite lastly petitioner had a legal_obligation pursuant to her divorce decree to pay the liability revproc_2000_15 sec_4 f on these facts we conclude that respondent did not abuse his discretion in denying petitioner’s request for equitable relief accordingly we sustain respondent’s determination that petitioner is ineligible for relief under sec_6015 we note the following two adjustments to the tax_liability on date respondent applied an overpayment of dollar_figure from petitioner’s income_tax return to the joint tax_liability from on date respondent allowed dollar_figure as an itemized_deduction for state_income_tax paid for which resulted in an abatement of dollar_figure contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
